Jenkins, E. J.
1. A person wlio by the United States mail sends to another an offer or proposal .which, requires only the latter’s acceptance or confirmation to create a valid contract, and who says nothing as to how the answer of acceptance or confirmation shall be communicated, nor that it shall take effect only upon the actual receipt of the acceptance by the offerer, impliedly adopts the mails as his agency, and authorizes its use in the transmission to him of an acceptance. Where the recipient of the offer thus duly deposits his acceptance in the mail, in an envelope properly stamped and addressed to the offerer, the contract thereupon becomes complete and binding, without reference to whether or not the acceptance actually reaches the addressee. Civil Code (1910), § 4231; Levy v. Cohen, 4 Ga. 1 (2) ; Bryant v. Booze, 55 Ga. 438 (5); 6 Ruling Case Law, 610-613; 13 Corpus Juris, 300, 301, and cases cited.
2. The rule that, where a letter is written, properly addressed, stamped, and mailed, the presumption arising that it was received by the addressee is merely prima facie, and may be successfully rebutted by uncontradieted evidence of the addressee that he did not in fact receive it (.Ramillón v. Stewart, 108 Ga. 472, 476, 34 S. E. 123; Cassel v. Randall, 10 Ga. App. 587, 73 S. E. 858; Strauss v. Pearlman, 15 Ga. App. 86, 82 S. E. 578; Parker v. Southern Ruralist Co., 15 Ga. App. 334 (2), 83 S.
*377Decided March 9, 1922.
Rehearing denied April 1, 1922.
Action for breach of contract; from Stewart superior court — Judge Littlejohn. June 11, 1921.
T. T. James, for plaintiffs. G. Y. Harrell, for defendant.
E. 158), has no application in a case such as here stated, except in so far as the addressee’s evidence, that he did not receive the letter of acceptance may be considered by the jury along with the other facts and circumstances, as negativing the other party’s evidence that it had been mailed. This in effect was what the court charged. Immediately after, and in the same connection with the excerpt complained of, wherein the judge charged that if the acceptance was properly addressed, stamped, and mailed, the presumption of law is that the addressee would receive it, he proceeded to make clear that the real question was not whether the acceptance was actually received, but whether it was thus addressed, stamped, and deposited in the mail, by informing the jury that if it was not received, “then you can take that, in connection with all the facts and circumstances, in determining whether or not this acceptance in the part of the plaintiff was ever mailed in the manner in which I have designated to you.”

Judgment affirmed.


Stephens and Hill, JJ., concur.